Case: 20-11056     Document: 00515826877         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 19, 2021
                                  No. 20-11056                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shawn Travis Paschal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-34-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Shawn Travis Paschal was sentenced to 78 months of imprisonment
   followed by 20 years of supervised release after pleading guilty to possession
   of child pornography involving a prepubescent minor in violation of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11056      Document: 00515826877          Page: 2   Date Filed: 04/19/2021




                                    No. 20-11056


   18 U.S.C. § 2252A(a)(5)(B) and (b)(2). The district court imposed a special
   condition of supervised release that provided:
          [t]he defendant shall have no unsupervised contact with
          persons under the age of 18, nor shall the defendant loiter near
          places where children may frequently congregate. The
          defendant shall neither seek nor maintain employment or
          volunteer work at any location and/or activity where persons
          under the age of 18 congregate and the defendant shall not date
          or befriend anyone who has children under the age of 18,
          without prior permission of the probation officer.
          On appeal, Paschal contends that the district court erred in
   (1) prohibiting him from having unsupervised contact with minors for 20
   years; (2) prohibiting him from dating or befriending anyone with children;
   (3) forbidding him for 20 years from loitering near places where children may
   congregate; and (4) engaging in impermissible judicial factfinding.
          Because Paschal did not object to his sentence or the conditions of
   supervised release when allowed to do so, we review these claims only for
   plain error. See United States v. Dean, 940 F.3d 888, 890 (5th Cir. 2019). To
   demonstrate plain error, a defendant has the burden of showing “(1) an error
   (2) that is clear or obvious, (3) that affects substantial rights, and (4) that
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” United States v. Izaguirre, 973 F.3d 377, 380 (5th Cir. 2020)
   (quoting United States v. Huor, 852 F.3d 392, 398 (5th Cir. 2017)).
          The district court did not plainly err in prohibiting Paschal from
   having unsupervised contact with minors for 20 years. Although he argues
   that the special condition’s length renders it overbroad and that the
   prohibition is plainly erroneous because there is no evidence that he engaged
   in any sexual abuse or attempted to contact a child for such a purpose, we
   routinely uphold conditions limiting a defendant’s ability to associate with
   minors, particularly when the conditions are limited in scope and duration.



                                         2
Case: 20-11056      Document: 00515826877           Page: 3     Date Filed: 04/19/2021




                                     No. 20-11056


   See United States v. Duke, 788 F.3d 392, 401–02 (5th Cir. 2015). Moreover,
   because the images involved in this case depicted or suggested children
   engaging in sexual conduct with adults, limiting unsupervised contact with
   minors did not overly restrict Paschal’s liberty.          See United States v.
   Buchanan, 485 F.3d 274, 288 (5th Cir. 2007).
          Likewise, the district court did not plainly err in prohibiting Paschal
   from dating or befriending anyone with children. Paschal argues that this
   provision is overbroad because there is no evidence that he has used an adult
   relationship to gain access to children and that the condition is vague because
   it is unclear what constitutes dating or friendship. While this prohibition may
   not be related to his offense conduct or his personal history, the prohibition
   on dating or befriending anyone with children is reasonably related to the
   need “to advance deterrence, protect the public, and advance [Paschal’s]
   correctional needs.” See Huor, 852 F.3d at 398. Additionally, this provision
   is not unduly vague because it provides Paschal fair notice of when he must
   notify and seek approval from his probation officer. See United States v. Ellis,
   720 F.3d 220, 227–28 (5th Cir. 2013).
          The district court also did not plainly err in prohibiting Paschal from
   loitering near places where children congregate.           Paschal is unable to
   demonstrate that the imposition of this prohibition was clearly erroneous
   because, again, the restriction on his loitering where children congregate is
   reasonably related to the need “to advance deterrence, protect the public,
   and advance [Paschal’s] correctional needs.” See Huor, 852 F.3d at 398.
   Moreover, this court has upheld lifetime locational bans even in situations
   where the defendant did not have a history of targeting children in public
   places. See Ellis, 720 F.3d at 226.
          Finally, the district court did not engage in impermissible judicial
   factfinding when it relied on the number of images involved in determining




                                          3
Case: 20-11056    Document: 00515826877          Page: 4   Date Filed: 04/19/2021




                                  No. 20-11056


   Paschal’s sentence. This argument is foreclosed by United States v. Tuma,
   738 F.3d 681, 693 (5th Cir. 2013), because the number of images involved
   here only influenced the judge’s judicial discretion and did not alter a
   mandatory minimum sentence.
         Based upon the foregoing, the district court did not err in sentencing
   Paschal, much less plainly err. Accordingly, the judgment of the district
   court is AFFIRMED.




                                       4